Case 1:21-cv-00342-MJT-ZJH Document 6 Filed 09/10/21 Page 1 of 2 PageID #: 18




                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

MICHAEL A. JONES                                §

VS.                                             §      CIVIL ACTION NO.         1:21-CV-342

SHERIFF, LIBERTY COUNTY                         §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Michael A. Jones, a pre-trial detainee confined at the Liberty County Jail,

proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge recommends dismissing the petition without prejudice for want of prosecution.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. Proper notice

was given to the plaintiff at his last known address. See FED. R. CIV. P. 5(b)(2)(c). No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.
Case 1:21-cv-00342-MJT-ZJH Document 6 Filed 09/10/21 Page 2 of 2 PageID #: 19




                                           ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report and recommendation of the magistrate judge (document no. 4) is ADOPTED. A final

judgment will be entered in this case in accordance with the magistrate judge’s recommendation.


                                       SIGNED this 10th day of September, 2021.




                                                                      ____________________________
                                                                      Michael J. Truncale
                                                                      United States District Judge




                                                2
